DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 30, 2021. Claims 1, 18, and 19 are amended; claim 17 is cancelled; claims 27 and 28 are new.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “boat transfer device” of claims 27 and 28;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The boat transfer device (50) will be interpreted as robots 61, 62, and 63 in accordance with paragraph [0057] of the specification, as well as Figure 2.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Separately, the examiner observes that claim 1, as originally filed, required the boat transfer device (50) to convey a boat (B) between a given loading station (38) and both elevators (46). Only boat transfer robot 62, of the embodiment delineated by Figure 2, is capable of satisfying this function. Regarding the embodiment of Figure 1, a given boat transfer device (50) can only convey a boat from a loading station (38) to the nearest elevator (46), not to both elevators. Thus, the claim set is constructively drawn to the embodiment of Figure 2 and will remain so throughout the duration of prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New claims 27 and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The final paragraphs of both claims stipulate that the “cool down station is spaced apart a horizontal distance from the…boat transfer device…during operations of the boat transfer device.” The examiner cannot locate support for this limitation in the specification, and given that the boat transfer device (50) moves horizontally during its operation, the specified “horizontal distance” between the cool down station and boat transfer device is not stable, i.e., there are plural horizontal distances. For these reasons, the amendments constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 14 stipulates that the boat transfer device includes a “moveable boat support arm,” but claim 1 has previously specified that said transfer device “comprises at least two boat transfer robots.” It is unclear, then, if both robots possess a support arm or only one. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a single robot comprising a support arm as satisfying the contested limitation.
Relatedly, claim 15 stipulates that said boat transfer device “comprises multiple moveable boat support arms.” As claim 14 has previously specified that the transfer device includes “at least two boat transfer robots,” the resultant permutation is indeterminate: does each robot include a support arm, or does one robot include multiple arms? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of each robot comprising a support arm as satisfying the contested limitation.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 18 specifies that the two robots of the boat transfer device (50) are respectively dedicated to the two elevators. Claim 1, though, stipulates that the boat 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 12-16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura et al., US 2013/0247937.
Claims 1, 22, 24: Nunomura discloses a substrate processing apparatus, comprising (Fig. 1):
A first reactor (13) for processing a plurality of substrates in a boat (21a) [0013];
A first elevator (20) to transfer a boat to and from the first reactor [0078];
A substrate handling robot (46) configured to transfer substrates between a boat disposed at a substrate loading station (5) and a substrate cassette (8) (Figs. 2, 7/[0033, 0119]);
A cool down station (6) arranged to cool a boat of processed substrates with a gas inlet (3) and a gas extractor (9) (Fig. 2/[0041, 0089]);
Wherein the substrate loading station (5) and the cool down station (6) are on opposite sides of the first elevator (20) (Fig. 2);
Wherein the substrate loading station is positioned in front of the first elevator, and the cool down station is positioned behind the first elevator (Fig. 2);
A boat transfer device, including:
At least two robots (31, 32) for transferring boats between the substrate loading station (5), the first elevator (4), and the cool down station (6) ([0078]/Fig. 2).
Lastly, Nunomura discloses only a single reactor, whereby claim 1 specifies first and second reactors. It should be noted, however, that the claim contemplates an embodiment in which the second reactor isn’t required to even operate. For instance, the boat transfer device need only convey the substrate to “one of the first and second elevators.” This arrangement is consonant with an embodiment in which the operation of one of the two elevators is silenced indefinitely. Accordingly, the examiner does not find a patentable distinction between, on the one hand, an apparatus comprising two reactors, whereby one need not even operate and, on the other hand, an apparatus with only one reactor. In other words, simply replicating Nunomura’s existing reactor while allowing it to remain inoperable is sufficient to satisfy the relevant limitations of claim 1. But the replication of an existing feature is within the metes of ordinary skill: it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 2-3: As shown by Figure 4, the boat supports (5, 6) are stationary in a horizontal plane.
Claim 4: The elevator’s boat support part is moveable in a vertical direction, by definition.
Claim 7: As delineated by Figure 2, there are two stations (5, 6) which receive coolant flow.
Claim 12: As shown by Figure 2, no doors are provided on the side walls. 
Claim 13: Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). It is the Office’s position that on of ordinary skill would have been capable of generating a tool width between 1.3-2 meters through routine experimentation.
Claim 14: Brak’s boat transfer device (31, 32) includes a horizontally movable support arm, as well as a portion for bearing the boat, which may be taken as the claimed “boat support.” 
Claim 15: Providing additional support arms is a matter of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 16: As shown by Figure 4, the boat support arm is rotatably mounted to a pivot point.
Claim 18: Merely by facilitating transfer to the first and second elevators, Nunomura’s two boat transfer robots may be deemed “dedicated.”
Claim 19: Providing additional transfer robots is a matter of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
.  
Claims 6, 8, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Kamimura et al., US 2019/0198359.
Claims 6, 8: Nunomura is silent regarding the feature of a maintenance door. In supplementation, Kamimura, like Nunomura, discloses a batch furnace system yet further locates maintenance doors (80) at the rear of the apparatus (Fig. 1; [0047]). It would have been obvious to provide doors at the back of the processing system to achieve the predictable result of enabling facile access to critical system components.
Claim 10: Kamimura teaches a U-shaped processing apparatus comprising gas cabinets (72) disposed in a top leg of the U-shape [0049].
Claim 11: As shown by Figure 1, Kamimura’s maintenance area is configured in between the legs of the U-shape. 
Claim 21: Kamimura provides a gas inlet (72) and a gas extractor (74) to regulate the minienvironment [0050]. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Miyashita et al., US 5,829,969.
Nunomura’s cool down station does not contain a vertically moveable boat support. In supplementation, Figures 17 and 18 of Miyashita limn a boat support including a vertically moveable rod (384) which facilitates the boat’s separation from the support, thereby permitting facile transfer operations. It would have been obvious to incorporate such a mechanism within Nunomura’s support stations to achieve the predictable result of efficiently removing the boat from its stand.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716